DETAILED ACTION
This is in response to the Patent Application filed 3/20/2020 wherein claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Page 3, lines 7-10 of Applicant’s specification).  See MPEP § 608.02(g).  
The drawings are also objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “number of turns ranges from 2 to 3” (Claims 5 and 6) must be shown or the feature(s) canceled from the claim(s). Applicant’s specification states that Figure 2 illustrates 3.5 turns (Page 4, lines 13-14 of Applicant’s specification). No new matter should be entered.
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “D”, “H”, and “α” in Figure 2.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The replacement sheet(s) should be labeled “Replacement Sheet” 

Claim Objections
Claims 1-12 are objected to because of the following informalities:
“the injector” (Claim 1, line 1) is believed to be in error for - - the fuel injector - -;
“said valve” (Claim 1, line 4) is believed to be in error for - - said metering valve - -;
“subjected to the action” (Claim 1, line 4) is believed to be in error for - - subjected to an action - -;
“the valve” (Claim 1, line 4; Claim 1, line 5; and Claim 1, line 8) is believed to be in error for - - the metering valve - -;
“the spring” (Claim 1, line 5; Claim 1, line 8; Claim 7, line 1; Claim 8, line 1; Claim 9, line 1; Claim 10, line 1; Claim 11, line 1; and Claim 12, line 1) is believed to be in error for - - the elastic return spring - -;
“allow the opening” (Claim 1, line 5) is believed to be in error for - - allow an opening - -;
“allow the passage” (Claim 1, line 6) is believed to be in error for - - allow a passage - -;
“the return spring” (Claim 1, line 7) is believed to be in error for - - the elastic return spring - -;
“the axis” (Claim 1, lines 7-8) is believed to be in error for - - an axis;
“the axial direction” (Claim 1, line 10) is believed to be in error for - - an axial direction - -;
“An injector” (Claim 2, line 1; Claim 3, line 1; Claim 4, line 1; Claim 5, line 1; Claim 6, line 1; Claim 7, line 1; Claim 8, line 1; Claim 9, line 1; Claim 10, line 1; Claim 11, line 1; and Claim 12, line 1) is believed to be in error for - - The fuel injector - - ;
“the helical parts” (Claim 2, line 1; Claim 3, line 1; and Claim 4, line 1) is believed to be in error for the at least two helical parts - -;
“the circumference” (Claim 2, line 2) is believed to be in error for - - a circumference - -;
“the same diameter” (Claim 3, lines 1-2 and Claim 4, line 1-2) is believed to be in error for - - a same diameter - -;
 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-12, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 4,655,912) in view of Campbell (US 2,875,779).
Regarding Independent Claim 1, Bradley teaches (1-4) a fuel injector (10) for a turbine engine (Column 1, lines 5-7), the injector (10) comprising 
a body (14, 14’) having a fuel inlet opening (32, 32’) into an upstream chamber (30, 30’) and a fuel outlet (at 310 in 22; see Figure 1) connected to a downstream chamber (shown at 160, 160’),
a metering valve (100, 100’) being mounted between (see Figures 1-2) the upstream chamber (30, 30’) and the downstream chamber (shown at 160,160’),
said valve (100, 100’) being subjected to the action of an elastic return spring (72 and shown schematically at 68’ in Figure 2) tending to return the valve (100, 100’) to a closed position (Column 3, lines 61-65),
the spring (72 and shown schematically at 68’ in Figure 2) and the valve (100, 100’) being designed to allow the opening of the valve (100, 100’) and to allow the passage of fuel from the upstream chamber (30, 30’) to the downstream chamber (shown at 160, 160’) above a given fuel pressure (Column 3, lines 61-65) in the upstream chamber (30, 30’), 
the return spring (72 and shown schematically at 68’ in Figure 2) extending along the axis of movement (see Figures 1-2) of the valve (100, 100’),

Campbell teaches (Figures 1-5) a spring (18, 19, 20; see Figures 1-3) having an annular first axial end (at 18; see Column 3, lines 4-6 and 35-40, and Figures 1-3) and an annular second axial end (at 20; see Column 3, lines 4-6 and 35-40, and Figures 1-3) which are connected to one another by at least two helical parts (at 19; see Column 3, lines 5-7 and Figures 1-3) which are elastically deformable in the axial direction (see Figures 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley to include the spring having an annular first axial end and an annular second axial end which are connected to one another by at least two helical parts, as taught by Campbell, in order to avoid any tendency of the spring to cant as it is compressed or extended, to eliminate additional lateral guide means thereby avoiding a source of friction, insensitivity, and sticking, and also to remove radially outward expansion under the action of compressive forces (Column 3, lines 5-14 and 35-47).
It is further noted that a simple substitution of one known element (in this case, the spring as taught by Bradley) for another (in this case, the spring as taught by Campbell) to obtain predictable results (in this case, to bias the valve based on the pressure of the fluid) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 
Regarding Claim 2, Bradley in view of Campbell teaches the invention as claimed and as discussed above. Bradley in view of Campbell does not teach, as discussed so far, that the helical parts are evenly distributed over the circumference.
Campbell teaches (Figures 1-5) a spring (18, 19, 20; see Figures 1-3) includes helical parts (coils 19; see Column 3, lines 4-7 and 35-38) are evenly distributed over the circumference (see Figures 1-3 and Column 3, lines 5-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring include helical parts that are evenly distributed over the circumference, as taught by Campbell, for the same reasons discussed above in claim 1.
Regarding Claim 3, Bradley in view of Campbell teaches the invention as claimed and as discussed above. Bradley in view of Campbell does not teach, as discussed so far, that the helical parts have the same diameter.
Campbell teaches (Figures 1-5) a spring (18, 19, 20; see Figures 1-3) includes helical parts (coils 19; see Column 3, lines 4-7 and 35-38) have the same diameter (see Figures 1-3 and Column 3, lines 4-7 and 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring include helical parts that have the same diameter, as taught by Campbell, for the same reasons discussed above in claim 1.
Regarding Claim 4, Bradley in view of Campbell teaches the invention as claimed and as discussed above. Bradley in view of Campbell does not teach, as discussed so far, that the helical parts have the same diameter.
Campbell teaches (Figures 1-5) a spring (18, 19, 20; see Figures 1-3) includes helical parts (coils 19; see Column 3, lines 4-7 and 35-38) have the same diameter (see Figures 1-3 and Column 3, lines 4-7 and 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring include helical parts that have the same diameter, as taught by Campbell, for the same reasons discussed above in claim 1.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 4,655,912) in view of Campbell (US 2,875,779) as applied to claims 1 and 3 above, and further in view of Buckley et al. (US 2010/0119395).
Regarding Claim 5, Bradley in view of Campell teaches the invention as claimed and as discussed above. Although Campbell appears to schematically show the number of turns of the helical 
Buckley teaches that the number of turns of a spring may be increased if greater rigidity is required (Paragraph 0027 and 0030) and implies that the number of turns may be decreased if less rigidity is required. Therefore, the number of turns in a spring is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of turns in a spring leads to an increase in the rigidity of the spring and decreasing the number of turns in a spring leads to a decrease in the rigidity of the spring.
Therefore, since the general conditions of the claim, i.e. that the number of turns in a spring can be increased or decreased depending on the amount of rigidity desired, were taught in the prior art by Buckley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the number of turns, as taught by Buckely, in order to provide the desired amount of rigidity in the spring. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is further noted, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  In this case, having the number of turns range from 2 to 3 is not described as solving any stated problem or is for any particular purpose. Applicant’s specification states that the number of turns may range from 2 to 6, may or may not be an integer, and may range from 3 to 4 (see Page 2, line 34-36 of Applicant’s specification). As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle
Regarding Claim 6, Bradley in view of Campell teaches the invention as claimed and as discussed above. Although Campbell appears to schematically show the number of turns of the helical parts is 3.5 (see Figure2), Bradley in view of Campbell does not teach that the number of turns ranges from 2 to 3.
Buckley teaches that the number of turns of a spring may be increased if greater rigidity is required (Paragraph 0027 and 0030) and implies that the number of turns may be decreased if less rigidity is required. Therefore, the number of turns in a spring is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that increasing the number of turns in a spring leads to an increase in the rigidity of the spring and decreasing the number of turns in a spring leads to a decrease in the rigidity of the spring.
Therefore, since the general conditions of the claim, i.e. that the number of turns in a spring can be increased or decreased depending on the amount of rigidity desired, were taught in the prior art by Buckley, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the number of turns, as taught by Buckely, in order to provide the desired amount of rigidity in the spring. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is further noted, in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.  In this case, having the number of turns range from 2 to 3 is not described as solving any stated problem or is for any particular purpose. Applicant’s specification states that the number of turns may range from 2 to 6, may or may not be an integer, and may range from 3 to 4 (see Page 2, line 34-36 of Applicant’s specification). As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 4,655,912) in view of Campbell (US 2,875,779) as applied to claims 1-4 above, and further in view of Strom et al. (US 2014/0283922).
Regarding Claim 7, Bradley in view of Campbell teaches the invention as claimed and as discussed above. Bradley in view of Campbell does not teach, as discussed so far, that the spring is made in one piece from a metallic material, for example steel, titanium or a titanium alloy.
Campbell teaches (Figures 1-5) that the spring (18, 19, 20; see Figures 1-3) is made in one piece (see Figure 2, Column 2, lines 68-69, Column 3, lines 4-6, lines 35-37, and lines 55-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made in one piece, as taught by Campbell, for the same reasons discussed above in claim 1. Bradley in view of Campbell does not teach, as discussed so far, wherein the spring is made from a metallic material.
Strom teaches (Figures 1-8) a spring section (52) of a valve (see abstract) being made from a metallic material (Paragraph 0027).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made from a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 8, Bradley in view of Campbell teaches the invention as claimed and as discussed above. Bradley in view of Campbell does not teach, as discussed so far, that the spring is made in one piece from a metallic material, for example steel, titanium or a titanium alloy.
Campbell teaches (Figures 1-5) that the spring (18, 19, 20; see Figures 1-3) is made in one piece (see Figure 2, Column 2, lines 68-69, Column 3, lines 4-6, lines 35-37, and lines 55-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made in one piece, as taught by Campbell, for the same reasons discussed above in claim 1. Bradley in view of Campbell does not teach, as discussed so far, wherein the spring is made from a metallic material.
Strom teaches (Figures 1-8) a spring section (52) of a valve (see abstract) being made from a metallic material (Paragraph 0027).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made from a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 9, Bradley in view of Campbell teaches the invention as claimed and as discussed above. Bradley in view of Campbell does not teach, as discussed so far, that the spring is made in one piece from a metallic material, for example steel, titanium or a titanium alloy.
Campbell teaches (Figures 1-5) that the spring (18, 19, 20; see Figures 1-3) is made in one piece (see Figure 2, Column 2, lines 68-69, Column 3, lines 4-6, lines 35-37, and lines 55-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made in one piece, as taught by Campbell, for the same reasons discussed above in claim 1. Bradley in view of Campbell does not teach, as discussed so far, wherein the spring is made from a metallic material.
Strom teaches (Figures 1-8) a spring section (52) of a valve (see abstract) being made from a metallic material (Paragraph 0027).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made from a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 10, Bradley in view of Campbell teaches the invention as claimed and as discussed above. Bradley in view of Campbell does not teach, as discussed so far, that the spring is made in one piece from a metallic material, for example steel, titanium or a titanium alloy.
Campbell teaches (Figures 1-5) that the spring (18, 19, 20; see Figures 1-3) is made in one piece (see Figure 2, Column 2, lines 68-69, Column 3, lines 4-6, lines 35-37, and lines 55-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made in one piece, as taught by Campbell, for the same reasons discussed above in claim 1. Bradley in view of Campbell does not teach, as discussed so far, wherein the spring is made from a metallic material.
Strom teaches (Figures 1-8) a spring section (52) of a valve (see abstract) being made from a metallic material (Paragraph 0027).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Bradley in view of Campbell to have the spring made from a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (US 4,655,912) in view of Campbell (US 2,875,779) and Buckley et al. (US 2010/0119395) as applied to claims 5-6 above, and further in view of Strom et al. (US 2014/0283922).
Regarding Claim 11, Bradley in view of Campbell and Buckley teaches the invention as claimed and as discussed above. Bradley in view of Campbell and Buckley does not teach, as discussed so far, that the spring is made in one piece from a metallic material, for example steel, titanium or a titanium alloy.
Campbell teaches (Figures 1-5) that the spring (18, 19, 20; see Figures 1-3) is made in one piece (see Figure 2, Column 2, lines 68-69, Column 3, lines 4-6, lines 35-37, and lines 55-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell and Buckley to have the spring made in one 
Strom teaches (Figures 1-8) a spring section (52) of a valve (see abstract) being made from a metallic material (Paragraph 0027).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Bradley in view of Campbell and Buckley to have the spring made from a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding Claim 12, Bradley in view of Campbell and Buckley teaches the invention as claimed and as discussed above. Bradley in view of Campbell and Buckley does not teach, as discussed so far, that the spring is made in one piece from a metallic material, for example steel, titanium or a titanium alloy.
Campbell teaches (Figures 1-5) that the spring (18, 19, 20; see Figures 1-3) is made in one piece (see Figure 2, Column 2, lines 68-69, Column 3, lines 4-6, lines 35-37, and lines 55-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Bradley in view of Campbell and Buckley to have the spring made in one piece, as taught by Campbell, for the same reasons discussed above in claim 1. Bradley in view of Campbell and Buckley does not teach, as discussed so far, wherein the spring is made from a metallic material.
Strom teaches (Figures 1-8) a spring section (52) of a valve (see abstract) being made from a metallic material (Paragraph 0027).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Bradley in view of Campbell and Buckley to have the spring made from a metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References cited for additional references (US 2019/0257251, US 2015/0292412, US 2011/0041805, US 2010/0037615, US 2009/0173810, US 5417054, and US 4649950) teaching fuel injectors for turbine engines, the injectors including a body having a fuel inlet opening into an upstream chamber and a fuel outlet connected to a downstream chamber, a metering valve being mounted between the upstream chamber and the downstream chamber, said valve being subjected to the action of an elastic return spring tending to return the valve to a closed position, the spring and the valve being designed to allow the opening of the valve and to allow the passage of fuel from the upstream chamber to the downstream chamber above a given fuel pressure in the upstream chamber, the return spring extending along the axis of movement of the valve. Also see PTO-892 Notice of References Cited for additional references (US 5944302 and US 6612556) teaching a spring having a first axial end and a second axial end which are annular and are connected to one another by at least two helical parts which are elastically deformable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741